 

Case 1:20-cv-00864-GBD Document 28-1F ietbadé11R2 OP dtange Gf af 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

Soames arnseressrensacnrc cases ean boc f

APOLLO GLOBAL MANAGEMENT, INC., a E

APOLLO MANAGEMENT, L.P., | DATE PULED: TLL a |

APOLLO ADVISORS VIII, L.P., and

APOLLO ADVISORS IX, L.P., Case No. 1:20-cv-00864-GBD
Plaintiffs,

- against - (PEerSsee| ORDER

STEPHEN CERNICH, and

HUAN TSENG,
Defendants.

~---- - -- xX

WHEREAS, Plaintiffs commenced the above-captioned action on January 31, 2020
through the filing of a Complaint (Dkt. No. 1);

WHEREAS, on June 8, 2020, this Court ordered that the briefing schedule for
Defendants’ motion to dismiss be adjourned as follows: (1) Plaintiffs’ responding papers
adjourned from June 5, 2020 to June 12, 2020 and (2) Defendants’ reply papers (or time to file a
motion to dismiss or otherwise respond to an amended complaint filed upon consent) adjourned
from July 15, 2020 to July 23, 2020;

WHEREAS, Plaintiffs have requested a further adjournment in order to confer with
Defendants with respect to certain issues raised in Defendants’ motion to dismiss;

NOW, THEREFORE, IT IS HEREBY ORDERED:

Plaintiffs’ deadline to file and serve a response to Defendants’ motion to dismiss the
Complaint is adjourned to June 17, 2020, and Defendants’ time to serve reply papers (or to file a

motion to dismiss or otherwise respond to any amended complaint filed upon consent) is

adjourned to July 27, 2020.
CGQase 2ACc9wOOBSE4EBED Daconrenne891 Al@ed0G6110220 Faage2nbh2

jt

IT IS SO ORDERED by the Court, trig’ / day of June, 2020.

FUUN ji m7 Cpre, b, Done

OC tp. George B. Daniels
ted States District Judge
